DETAILED ACTION
This action is in response to the initial claims filed 9/19/2019.  Claims 1-20 are pending.  Independent claims 1 and 11, and corresponding dependent claims are directed towards a vehicle control system and method for cybersecurity and financial transactions.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Specification
The disclosure is objected to because of the following informalities: [Abstract] ll. 4-5 “The verification module is configured to verify a software upload request that includes a recommended software program to be uploaded” correct for grammar per [0006]; and [0030] l. 3 “the blockchain network[[s]]” as there is only one “blockchain network”.	Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities, shown with suggested amendments:  Claim 10 l. 5 “[[a]]an un-spendable transaction” for grammar.	Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:	“a verification module configured to verify” in claim 1;	“a software control module configured to acquire” in claim 1; 	“a fleet module configured to acquire … identify” in claim 7; and	“a vehicle blockchain manager configured to communicate” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 ll. 2-7 recite the limitation “wherein the controller is further configured to include a fleet module configured to acquire a public address and a key from a communicating vehicle, wherein the memory is configured to store a public key associated with the public address, and the fleet module is configured to identify the communicating vehicle as a fleet vehicle in response to the public address and public key of the communicating vehicle matching the public address and the public key provided in the memory” which lacks proper antecedent basis as there are two recitations of “a public address” representing separate data (see Claim 1 l. 3 and Claim 7 l. 2) that can be interpreted as referred to by “the public address”.  For purposes of applying prior art the limitation has been construed as “wherein the memory is configured to store a public key associated with the public address, wherein the controller is further configured to include a fleet module configured to acquire a second public address and a second public key from a communicating vehiclesecond public address and second public key of the communicating vehicle matching the public address and the public key provided in the memory”.
Claim 8 l. 6 recites the limitation “the public address” which lacks proper antecedent basis as there are two recitations of “a public address” representing separate data (see Claim 1 l. 3 and Claim 7 l. 2) that can be interpreted as referred to by “the public address”.  For purposes of applying prior art the limitation has been construed as “the public address provided in the memory”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 11-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kito et al. (US 2017/0139778 A1), published May 18, 2017.

As to claim 1, Kito anticipates a vehicle control system (Kito Fig. 1 controlled vehicle system 22 having relay apparatus and electronic control units (ECU)s 24; [0050]) comprising:	a controller (Kito Fig. 2 item 26 relay apparatus; [0058]) configured to include:		a memory  (Kito Fig. 2 item 34 management data storing unit; [0060] stores management data for current firmware stored in respective ECUs) including a current-FW-MAC-value; [0061]-[0064] current message authentication code of firmware for ECU having same ECUID);		a verification module (Kito Fig. 2 item 30 acquisition unit; [0059] acquisition unit receives new firmware data from provision apparatus) configured to verify a software upload request (Kito [0095] verify validity of new FW data), wherein the software upload request includes a recommended software program to be uploaded (Kito [0090] response receiving unit receives new FW data (new firmware data) from provisioning apparatus), the verification module is configured to determine whether a contingent software hash indicative of the recommended software program (Kito [0092] MAC value calculated for received new FW data) matches a current software hash (Kito [0095]-[0096] validate new FW data by comparing received MAC of new FW data and calculated MAC of received new FW data); and		a software control module (Kito Fig. 2 item 32 update unit; [0059] responsible for updating ECUs with new FW data) configured to acquire the recommended software program in response to the contingent software hash matching the current software hash (Kito [0098] new FW data is stored in temporary data store for installation upon successful validation; Fig. 11 item 84 data transmitting unit; [0123]-[0124] transmitting valid new FW data from temporary storage unit to ECU to update) and to store the current software hash in the software version repository (Kito [0133] upon successful install new FW MAC value is stored in management data storing unit as the current FW data
As to claim 2, Kito discloses the invention as claimed as described in claim 1, including wherein:	the verification module is configured to identify the contingent software hash as an unauthorized hash in response to the contingent software hash not matching the current software hash (Kito [0064] MAC value is for verifying data has not been falsified; Fig. 8 item S15 is new FW valid – NO branch progress to S17), and	the software control module is configured to inhibit acquisition of the recommended software program (Kito [0108]-[0109] data acquisition is attempted a specified number of times then ends (i.e. new FW data will only be acquired upon successful validation)).
As to claim 5, Kito discloses the invention as claimed as described in claim 1, including wherein the one or more software hashes stored in the software version repository includes a software hash for each authorized software program acquired by the controller (Kito [0061] management data storing unit stores data for each piece of firmware stored in each ECU).
As to claim 6, Kito discloses the invention as claimed as described in claim 1, including wherein the verification module is configured to hash the recommended software program to obtain the contingent software hash (Kito [0092] MAC value calculated for received new FW data
As to claim 11, Kito anticipates a method (Kito [0002] relay method) comprising:	storing, in a memory provided in a vehicle controller, a public address (Kito Fig. 3 electronic control unit (ECU) ID (ECUID); [0061]-[0063]) and one or more software hashes associated with the public address (Kito Fig. 3 current-FW-MAC-value; [0061]-[0064] current message authentication code of firmware for ECU having same ECUID), wherein the public address is for a vehicle fleet comprising at least one vehicle (Kito Fig. 1 ECU 24 is part of vehicle);	receiving a recommended software program to be uploaded by the vehicle controller (Kito Fig. 2 item 30 acquisition unit; [0059] acquisition unit receives new firmware data from provision apparatus; [0090] response receiving unit receives new FW data (new firmware data) from provisioning apparatus);	determining whether a contingent software hash indicative of the recommended software program matches a current software hash (Kito [0095]-[0096] validate new FW data by comparing received MAC of new FW data and calculated MAC of received new FW data); and	storing the recommended software program in response to the contingent software hash matching the current software hash (Kito [0098] new FW data is stored in temporary data store for installation upon successful validation; Fig. 11 item 84 data transmitting unit; [0123]-[0124] transmitting valid new FW data from temporary storage unit to ECU to update).
As to claim 12, Kito discloses the invention as claimed as described in claim 11, including further comprising storing the current software hash in the memory in upon successful install new FW MAC value is stored in management data storing unit as the current FW data).
As to claim 13, Kito discloses the invention as claimed as described in claim 11, including further comprising inhibiting acquisition of the recommended software program in response to the contingent software hash not matching the current software hash (Kito [0064] MAC value is for verifying data has not been falsified; Fig. 8 item S15 is new FW valid – NO branch progress to S17; [0108]-[0109] data acquisition is attempted a specified number of times then ends (i.e. new FW data will only be acquired upon successful validation)).
As to claim 15, Kito discloses the invention as claimed as described in claim 11, including further comprising hashing the recommended software program to obtain the contingent software hash (Kito [0092] MAC value calculated for received new FW data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7, 14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (US 2017/0139778 A1), published May 18, 2017, in view of Rodriguez Bravo et al. (US 2020/0073651 A1), filed Sep. 5, 2018, hereinafter referred to as Rodriguez.
As to claim 3, Kito substantially discloses the invention as claimed as described in claim 1, including wherein the verification module is configured to provide a query regarding the current software hash associated with the public address (Kito Fig. 7 acquisition unit sending request to provision apparatus where response includes new FW MAC value).	Kito fails to explicitly disclose querying a blockchain network.	Rodriguez describes a multi-variable based secure download of vehicle updates.	With this in mind, Rodriguez discloses querying a blockchain network (Rodriguez [0018] vehicle queries ledger to determine if there is new software version requiring update).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain software distribution of Rodriguez with the software provisioning of Kito, such that vehicle software is managed via a blockchain ledger, as it would advantageously improve functionality for distributing software (Rodriguez [0012]).
As to claim 4, Kito and Rodriguez disclose the invention as claimed as described in claim 3, including wherein the verification module is configured to provide the query to a designated full node (Rodriguez [0018] providing nodes update ledger with new software versions, vehicle queries ledger), wherein the designated full node generated the public address (Rodriguez [0015] geopolitical zone (indicates group of vehicles registered or within zone); [0018] vehicles are registered with administrator node (defines the zone), administrator node/provider node can be same node) and is configured to transmit a transaction to the blockchain network using the public address (Rodriguez [0018] providing nodes update ledger with new software versions; [0016] blockchain ledger entries include information indicating geopolitical zone of vehicles to which software is applicable).
As to claim 7, Kito substantially discloses the invention as claimed as described in claim 1, including storage of a key (Kito Fig. 2 item 36 shared key storage).	Kito fails to explicitly disclose a public key associated with the public address, wherein the controller is further configured to include a fleet module configured to acquire a public address and a key from a communicating vehicle, and the fleet module is configured to identify the communicating vehicle as a fleet vehicle in response to the public address and public key of the communicating vehicle matching the public address and the public key provided in the memory.	Rodriguez discloses a public key associated with the public address (Rodriguez [0014] originator public key used to decrypt and authenticate transaction of blockchain transactions – requires storing and some form of association with zone), wherein the controller is further configured to include a fleet module configured to acquire a public address and a key from a communicating vehicle (Rodriguez [0019] vehicle nodes communicating with each other broadcasting their information – this includes zone regulatory information as they identify updates related to zone; [0014] originator public key used to decrypt and authenticate transaction), and the fleet module is configured to identify the communicating vehicle as a fleet vehicle in response to the public address and public key of the communicating vehicle matching the public address and the public key provided in the memory (Rodriguez [0019] comparing information from vehicle with receiving vehicle and determining zone software is not current; [0014] originator public key used to decrypt and authenticate transaction – difference in keys would result in invalidation of transaction).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain software distribution of Rodriguez with the software provisioning of Kito, such that vehicle software is managed via a blockchain ledger and identity is verified using digital signatures and public keys, as it would advantageously improve functionality for distributing software (Rodriguez [0012]).
As to claim 14, Kito substantially discloses the invention as claimed as described in claim 11, including	querying a provider to obtain the current software hash associated with the stored public address (Kito Fig. 7 acquisition unit sending request to provision apparatus where response includes new FW MAC value).	Kito fails to explicitly disclose further comprising querying a vehicle blockchain manager, wherein the vehicle blockchain manager generates the public address and issues transactions on a blockchain network using the public address.	Rodriguez discloses querying a vehicle blockchain manager (Rodriguez [0018] providing nodes update ledger with new software versions, vehicle queries ledger), wherein the vehicle blockchain manager generates the public address (Rodriguez [0015] geopolitical zone (indicates group of vehicles registered or within zone); [0018] vehicles are registered with administrator node (defines the zone), administrator node/provider node can be same node) and issues transactions on a blockchain network using the public address (Rodriguez [0018] providing nodes update ledger with new software versions; [0016] blockchain ledger entries include information indicating geopolitical zone of vehicles to which software is applicable).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain software distribution of Rodriguez with the software provisioning of Kito, such that vehicle software is managed via a blockchain ledger, as it would advantageously improve functionality for distributing software (Rodriguez [0012]).
As to claim 16, Kito substantially discloses the invention as claimed as described in claim 11, including wherein the memory is configured to store a key (Kito [0111] key stored in shared key storing unit).	Kito fails to explicitly disclose a public key, and the method further comprising:  receiving, from a communicating vehicle, a public address and a public key; and identifying the communicating vehicle as a fleet vehicle in response to the public address and the public key of the communicating vehicle matching the public address and the public key stored.	Rodriguez discloses a public key (Rodriguez [0014] originator public key used to decrypt and authenticate transaction of blockchain transactions – requires storing and some form of association with zone), and the method further comprising:  receiving, from a communicating vehicle, a public address and a public key (Rodriguez [0019] vehicle nodes communicating with each other broadcasting their information – this includes zone regulatory information as they identify updates related to zone; [0014] originator public key used to decrypt and authenticate transaction); and identifying the communicating vehicle as a fleet vehicle in response to the public address and the public key of the communicating vehicle matching the public address and the public key stored  (Rodriguez [0019] comparing information from vehicle with receiving vehicle and determining zone software is not current; [0014] originator public key used to decrypt and authenticate transaction – difference in keys would result in invalidation of transaction).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain software distribution of Rodriguez with the software provisioning of Kito, such that vehicle software is managed via a blockchain ledger and identity is verified using digital signatures and public keys, as it would advantageously improve functionality for distributing software (Rodriguez [0012]).
As to claim 18, Kito substantially discloses the invention as claimed as described in claim 11, including further comprising:	storing the public address and the software hash in a database (Kito [0083] providing apparatus stores ECUID and MAC values for versions of software to be provided).blockchain ledger entries maintained by vehicle manufactures includes information indicating geopolitical zone of vehicles to which software is applicable); hashing a software program provided in the vehicle fleet in accordance with a preselected hashing algorithm to obtain a software hash (Rodriguez [0018] ledger entries include hash of new software version); and transmitting an un-spendable transaction using the public address to the blockchain network (Rodriguez [0018] provider/administrator nodes updating ledger entries to include information about new software including software hash), wherein the un-spendable transaction includes the software hash (Rodriguez [0018] provider/administrator nodes updating ledger entries to include information about new software including software hash
As to claim 19, Kito and Rodriguez disclose the invention as claimed as described in claim 18, further comprising transmitting the current software hash from the database in response to a query from one of the at least one vehicle (Kito Fig. 7; [0090] response receiving unit receives new FW data, including new FW MAC, from provisioning apparatus).
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (US 2017/0139778 A1), published May 18, 2017, in view of Reifenrath, Christoph "Intelligent Cars pay by Themselves", published Dec. 20, 2017.
As to claim 9, Kito substantially discloses the invention as claimed as described in claim 1, failing, however, to explicitly disclose comprising a mobile wallet controller configured to receive Bitcoins via a Bitcoin network.	Reifenrath describes Car eWallet, an autonomous blockchain based vehicle wallet.	With this in mind, Reifenrath discloses a mobile wallet controller configured to receive Bitcoins via a Bitcoin network (Reifenrath pg. 2 ¶5 car collects fees from passengers; pg. 7 ¶1 Bitcoin blockchain
As to claim 20, Kito substantially discloses the invention as claimed as described in claim 11, failing, however, to explicitly disclose further comprising receiving, by the at least one vehicle, a monetary Bitcoin transaction.	Reifenrath discloses receiving, by the at least one vehicle, a monetary Bitcoin transaction (Reifenrath pg. 2 ¶5 car collects fees from passengers; pg. 7 ¶1 Bitcoin blockchain).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the eWallet of Reifenrath with the vehicle control system of Kito, such that the vehicle can accept Bitcoin currency, as it would advantageously render payment for services from a vehicle easier (Reifenrath pg. 2 ¶1).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kito et al. (US 2017/0139778 A1), published May 18, 2017, in view of Rodriguez Bravo et al. (US 2020/0073651 A1), filed Sep. 5, 2018, hereinafter referred to as Rodriguez, in view of Reifenrath, Christoph "Intelligent Cars pay by Themselves", published Dec. 20, 2017.
As to claim 10, Kito substantially discloses a vehicle authentication system (Kito Fig. 1 item 10 showing networked vehicle system) comprising:	the vehicle control system of Claim 1 (see the rejection of claim 1).	Kito fails to explicitly disclose a vehicle blockchain manager configured to communicate with a Bitcoin network (Rodriguez [0014] other blockchain platforms) and generate the public address, wherein the vehicle blockchain manager is configured to providing nodes update ledger with new software versions, vehicle queries ledger) configured to communicate with a blockchain network and generate the public address (Rodriguez [0015] geopolitical zone (indicates group of vehicles registered or within zone); [0018] vehicles are registered with administrator node (defines the zone), administrator node/provider node can be same node), wherein the vehicle blockchain manager is configured to transmit a un-spendable transaction to the blockchain network (Rodriguez [0014] other blockchain platforms) using the public address (Rodriguez [0018] providing nodes update ledger with new software versions; [0016] blockchain ledger entries include information indicating geopolitical zone of vehicles to which software is applicable), wherein the un-spendable transaction includes an authorized software hash for an authorized software program (Rodriguez [0018] ledger entries include hash of new software version).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the blockchain software distribution of Rodriguez with the software provisioning of Kito, such that vehicle software is managed via a blockchain ledger, as it would advantageously improve functionality for distributing software (Rodriguez [0012]).	Kito and Rodriguez fails to explicitly disclose wherein the blockchain network is a Bitcoin network.	Reifenrath discloses wherein the blockchain network is a Bitcoin network car collects fees from passengers; pg. 7 ¶1 Bitcoin blockchain).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the eWallet of Reifenrath with the vehicle control system of Kito, such that the vehicle can accept Bitcoin currency, as it would advantageously render payment for services from a vehicle easier (Reifenrath pg. 2 ¶1).
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim (claims 1 and 7), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided the 35 USC § 112 rejections are also overcome.
Claim 17 is objected to as being dependent upon a rejected base claim (claims 11 and 16), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claim 8 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a vehicle control system as described in claims 1 and 7, further including acquiring a hash of a fleet vehicle and determining that a local hash does not match the acquired hash, and further acquiring a current authorized software after determining that a current hash from a blockchain full node 
Regarding claim 17 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a method as described in claims 11 and 16, further including acquiring a hash of a fleet vehicle and determining that a local hash does not match the acquired hash, and further acquiring a current authorized software after determining that a current hash from a blockchain full node also does not match the local hash, in the specific manner and combination as recited in claims 11, 16 and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kwak (US 2020/`0219337 A1) is related to a commercial partner key for fleet monitoring.
Dix et al. (US 2005/0099265 A1) is related to a fleet code.
Rao et al. (US 2019/0384587 A1) is related to an aircraft assembly workflow maintained by a blockchain.
Simon et al. (US 2018/0218454 A1) is related to a UAV fleet being updated via blockchain.
Blumer et al. (US 2009/0024525 A1) is related to a vehicle wallet.
Park (US 2020/0153633 A1) is related to a vehicle wallet.
Mezaael et al. (US 2020/0348923 A1) is related to a vehicle fleet blockchain software update network.
McAden (US 2006/0261935 A1) is related to fleet codes.
Sakuri et al. (US 2022/0012043 A1) is related to vehicle ECU updates.
Prakash et al. (US 2015/0220916 A1) is related to a vehicle wallet.
Su (US 10,447,483 B1) is related to secure firmware updates for remote vehicles.
Norum (US 10,447,668 B1) is related to a fleet transfer key.
Floyd et al. (US 10,666,767 B1) is related to a fleet of vehicle having their software maintained and verified via blockchain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492